Title: To Thomas Jefferson from James D. Westcott, 18 March 1801
From: Westcott, James D.
To: Jefferson, Thomas



Sir,
Alexandria March 18th. 1801.—

Not claiming the pleasure of your personal acquaintance, it is with diffidence I presume to intrude upon your notice a subject of little  importance. Occupied, as your attention must be, with the momentous affairs of the government an apology is necessary (and for that apology to your candor I cheerfully submit) for troubling you with the perusal of a statement in which no public question is involved, and in which individual feelings and interests are alone concerned.
Upwards of four years since, I commenced the publication of a Daily newspaper in the District of Columbia. ’Till within a few months past it has been the only diurnal print between Baltimore in Maryland and Charleston in South-Carolina. Nothing could have justified the embarking in an undertaking of so extensive and hazardous a nature, but a sanguine anticipation of the rapid increase of the wealth, population, and commerce of the town of Alexandria, and of the rising importance of the metropolis of the union:—Nothing could have induced a continuance, to the evident sacrafice of the interests of my family, after a prospect of a realization of my expectations had disappeared, but a conviction of duty to persevere in defence of those principles to which my paper had been devoted, in opposition to artfully-excited popular clamour. The eventual triumph of those principles for which my father, who is now connected with me in business, shared in the perils and the honors of the revolutionary war, and for which I have uniformly and unremittingly contended, affords a gratification of feeling amply sufficient to compensate for the difficulties I have been impelled to encounter while standing, alone of my profession in the District as the victim of political intolerance.
Apprized, however, of the intention of most of the printers within the territory of applying for the public work, I feel little hesitation in expressing a wish to participate in the public favors. Should I be so fortunate as to obtain a sufficient portion of your confidence as to warrant you in making “The Times, and District of Columbia Daily Advertizer,” an organ of your official communications, or employing me to execute such a proportion of the public printing as it may be in my power to perform, no exertions shall be spared to merit every favour which may be assigned to me or every trust with which I may be honored. Should you conceive some other printer better entitled to the business I shall most cheerfully acquiesce in the decision of your Superior judgment, lamenting that my duty and my pecuniary interest continue to be unconnected, and that while a regard to my own conscience, impels me to discharge the one I am under the necessity of sacraficing the other.
I am with the greatest Respect Yours &c

James D. Westcott

 